Citation Nr: 0204856	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  00-23 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida



THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for unauthorized medical expenses 
incurred in connection with private hospital treatment on May 
12, 2000.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to March 
1972.

This case came before the Board of Veterans' Appeals (Board) 
from an August 2000 decision by the Medical Administration 
Service (MAS) of the Department of Veterans Affairs Medical 
Center (VAMC) in Gainesville, Florida, which denied the 
veteran's claim for payment of the cost for medical treatment 
on May 12, 2000 at Flagler Hospital, in St. Augustine, 
Florida.  This claims file has been transferred to the Board 
from the VA Regional Office (RO) in St. Petersburg, Florida


FINDINGS OF FACT

1.  Service connection is in effect for chronic tinea cruris, 
rated as 10 percent disabling.

2.  The veteran was treated at Flagler Hospital in St. 
Augustine, Florida on May 12, 2000 for partial amputation of 
the right distal tip of the index finger, a nonservice 
connected condition.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement by 
VA for unauthorized medical expenses, incurred in connection 
with private hospital treatment at Flagler Hospital in St. 
Augustine, Florida on May 12, 2000, are not met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 17.52, 
17.120 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments relating to claims to reopen 
finally decided claims, not here pertinent.  See 66 Fed. Reg. 
45620 (August 29, 2001); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The VAMC has not had an opportunity to consider this new 
legislation with regard to the veteran's claims.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claim has been satisfied under the circumstances presented in 
this case.  The August 2000 letter notifying him of the 
denial of his claim and the statement of the case 
specifically notified him concerning what type of evidence is 
necessary with respect to his claim.  There is no indication 
of any additional records that the VAMC failed to obtain.  
The Board concludes that the discussions in the denial letter 
sent to the veteran and the statement of the case informed 
him of the information and evidence needed to substantiate 
the claim and complied with VA's notification requirements.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Under these 
circumstances, adjudication of this appeal, without referral 
to the VAMC for initial consideration under VCAA and its 
implementing regulations, poses no harm or prejudice to the 
veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92. 

II.  Reimbursement for Unauthorized Medical Expenses

The veteran contends that he is entitled to payment or 
reimbursement of unauthorized medical expenses incurred in 
connection with private treatment at Flagler hospital on May 
12, 2000.  The veteran asserts that at the time he came to 
the emergency room, the Daytona Beach VA outpatient clinic, 
where he normally received treatment, was closed.  He 
indicated that the emergency room staff at Flagler Hospital 
contacted the Gainesville VA Medical Center and received 
approval for treatment.  The veteran's contentions are not 
supported by the evidence, and his claim must be denied.

Applicable law provides that, for the purpose of payment or 
reimbursement of the expenses of hospital care or medical 
services not previously authorized, a person must meet all 
the criteria of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
Private medical expenses may be reimbursed where

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service-connected 
disability, (C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service-
connected disability, or (D) for any 
illness, injury, or dental condition in 
the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program and (ii) is 
medically determined to have been in need 
of care or treatment to make possible 
such veteran's entrance into a course of 
training, or hasten the return to a 
course of training which was interrupted 
because of such illness, injury, or 
dental condition; and

(3) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728 (West 1991).

These statutory requirements are implemented in 38 C.F.R. 
§ 17.120, under which the three requirements are stated as 
follows.  The care must be of a veteran with a service-
connected disability who needs the care for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature from service-connected disability, or for any 
illness, injury or dental condition of a veteran who is 
participating in a program of vocational rehabilitation who 
is medically determined to be in need of such services.  The 
care must be rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.  
Finally, VA or Federal facilities must have been not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 C.F.R. § 17.120 (2001).

Each of these three criteria must be met in order to 
establish entitlement to reimbursement or payment of medical 
expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).

The veteran's only service-connected disability is chronic 
tinea cruris, rated as 10 percent disabling.  His treatment 
on May 12, 2000, was not for chronic tinea cruris, and there 
is no evidence that the condition for which he sought 
treatment was aggravating his tinea cruris.  Nor was the 
veteran rated totally disabled from tinea cruris, and there 
is no evidence that he was participating in a vocational 
rehabilitation program.  

He was treated at the emergency room of Flagler Hospital in 
St. Augustine, Florida on May 12, 2000 for partial amputation 
of the right distal tip of the index finger with the nail 
partially amputated.  He had cut the index finger on a table 
saw a half hour before.  There was no active bleeding when he 
was examined, and he had good range of motion.  X-rays showed 
soft tissue disruption distally, but no fracture or foreign 
body.  The index finger was cleaned and sutured, and he was 
discharged.

Nothing in the medical record reveals that the veteran's 
medical emergency was of such a nature that delay to enable 
him to go to an available VA Medical Center would have been 
hazardous to his life or health.  

Furthermore, the veteran has indicated that the outpatient 
clinic he usually attended was closed, but there is no 
evidence that the VA medical center was not available or that 
treatment there would have been refused.  

In short, none of the criteria for entitlement to payment or 
reimbursement of unauthorized private hospital treatment on 
May 12, 2000, are met, and the veteran's claim must be 
denied.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2001).  Under governing legal authority the veteran's claim 
must be terminated because of the absence of legal merit or 
the lack of eligibility under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The evidence includes the statement of the veteran that the 
treatment was authorized by someone at the Gainesville VA 
medical center.  This evidence may be construed as a claim 
that there was prior VA authorization of the private 
emergency care he received.  VA may contract with non-VA 
facilities to provide medical services for which VA may 
assume financial responsibility in certain circumstances.  38 
U.S.C.A. § 1703(a)(1)-(8); 38 C.F.R. § 17.54.  However, VA's 
authority to enter into such contracts or individual 
authorizations are limited by statute to specified types of 
care or categories of veterans.  38 U.S.C.A. § 1703(a); 38 
C.F.R. § 17.52.  Individual authorization for medical 
services is available for treatment of service-connected 
disability, disability for which a veteran was discharged or 
released from active service, disability of a veteran who has 
total and permanent service-connected disability, or for 
certain disabilities of a veteran participating in a VA 
rehabilitation program.  38 C.F.R. § 17.52(a).  As discussed 
above, the particular facts of this case do not meet any of 
the criteria.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with private hospital 
treatment at Flagler Hospital, St. Augustine, Florida, on May 
12, 2000, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

